Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 26, 2021

The Court of Appeals hereby passes the following order:

A21A0946. WARREN COOMBS v. JERE MOREHEAD et al.

      Following his expulsion from the University of Georgia, Warren Coombs sued
the University’s president, Jere Moorehead, and the Board of Regents (collectively,
“the University”). The University filed a motion to dismiss the suit, which the trial
court granted. This appeal followed.
      “Although not raised by either party, it is our duty to inquire into our
jurisdiction in any case in which there may be a doubt about the existence of such
jurisdiction.” Hunt v. Callahan, 353 Ga. App. 488, 488 (2) (838 SE2d 133) (2020)
(punctuation omitted).
      Ordinarily, a right of direct appeal lies from a final judgment, see OCGA §
5-6-34 (a) (1); however, an appellant is required to file an application for a
discretionary appeal from a judgment of a superior court reviewing the decision of a
state or local administrative agency. See OCGA § 5-6-34 (a) (1); OCGA § 5-6-35 (a)
(1), (b). Even if a plaintiff files a direct action in superior court, a discretionary
application is required if, in substance, the plaintiff seeks appellate review of an
administrative decision. See Hamryka v. City of Dawsonville, 291 Ga. 124, 125 (2)
(728 SE2d 197) (2012). “A ‘decision’, as it is used with reference to administrative
agencies, is a determination of an adjudicative nature. No formal adjudicative
procedure is required. An administrative determination is adjudicative in character
if it is particular and immediate, rather than, as in the case of legislative or rule
making action, general and future in effect.” Clay v. Douglasville-Douglas County
Water & Sewer Auth., 357 Ga. App. 434, 436 (1) (848 SE2d 733) (2020) (citations
and punctuation omitted). If a plaintiff in a civil action “attacks or defends the
validity of an administrative ruling and seeks to prevent or promote the enforcement
thereof, the trial court must necessarily review the administrative decision” to dispose
of the case. State of Ga. v. Intl. Keystone Knights of the Ku Klux Klan, 299 Ga. 392,
399 (4) (788 SE2d 455) (2016) (punctuation omitted).
      As a threshold matter, the Board of Regents is considered a state administrative
agency under OCGA § 5-6-35 (a) (1). See Wolfe v. Boards of Regents of the Univ.
Sys. of Georgia, 300 Ga. 223, 227 (2) (a) (794 SE2d 85) (2016). As the president of
the university, Moorehead acted on behalf of this agency. See id. at 229 (2) (c);
Keystone Knights, 299 Ga. at 407 (4) (a) (decision made by chief executive officer
of a department constitutes the agency’s decision). Thus, the relevant inquiry is
whether Coombs sought to appeal the agency’s administrative decision.
      According to Coombs’s complaint, Moorehead sent him a letter informing him
of his expulsion. Coombs then pursued an administrative appeal. After exhausting his
administrative remedies, Coombs filed suit in superior court. Coombs sought, among
other things, to have his expulsion set aside. In other words, Coombs was squarely
attacking the administrative decision to expel him. Under these circumstances,
Coombs was required to file an application for discretionary appeal in order to obtain
appellate review. See Wolfe, 300 Ga. at 232-233 (2) (d). His failure to do so deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/26/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.